 

Exhibit 10.36

 

NOVAVAX, INC.

 

Common Stock

(par value $0.01 per share)

 

AT MARKET ISSUANCE SALES AGREEMENT

 

January 19, 2017

 

FBR Capital Markets & Co.

1300 North 17th Street

Suite 1400

Arlington, Virginia 22209

 

Ladies and Gentlemen:

 

Novavax, Inc., a Delaware corporation (the “Company”), confirms its agreement
(this “Agreement”) with FBR Capital Markets & Co., a Delaware limited liability
company (“FBR”), as follows:

  

1.             Issuance and Sale of Shares. The Company agrees that, from time
to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through FBR, up to
$75,000,000 of shares (the “Shares”) of the Company’s common stock, par value
$0.01 per share (the “Common Stock”). The issuance and sale of Shares through
FBR will be effected pursuant to the Registration Statement (as defined below),
although nothing in this Agreement shall be construed as requiring the Company
to use the Registration Statement to sell securities.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”), and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Securities and Exchange
Commission (the “Commission”) a registration statement on Form S-3 (No.
333-215389), including a prospectus, relating to the Shares (the “ATM
Prospectus”), and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and regulations
thereunder (the “Exchange Act Regulations”). The Company will, if necessary,
prepare a prospectus supplement specifically relating to the Shares to the ATM
Prospectus. The Company will furnish to FBR, for use by FBR, copies of the ATM
Prospectus, as supplemented by any prospectus supplement, relating to the
Shares. Except where the context otherwise requires, such registration
statement, as amended, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act Regulations or deemed to be a part of such
registration statement pursuant to Rule 430B of the Securities Act Regulations,
as well as any comparable successor registration statement filed by the Company
for the sale of its Common Stock, including the Shares, collectively, is herein
called the “Registration Statement,” and the ATM Prospectus, including all
documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by any prospectus supplement, in the form
in which such prospectus and/or prospectus supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations, together with any then issued Issuer Free Writing
Prospectus, is herein called the “Prospectus.” Any reference herein to the
Registration Statement, the ATM Prospectus or any amendment or supplement
thereto shall be deemed to refer to and include the documents incorporated by
reference therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the ATM Prospectus,
any prospectus supplement, the Prospectus or any Issuer Free Writing Prospectus
shall be deemed to refer to and include the filing after the execution hereof of
any document with the Commission deemed to be incorporated by reference therein
(the “Incorporated Documents”).

 

 

 



For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System (“EDGAR”).

 

2.             Placements. Each time that the Company wishes to issue and sell
Shares hereunder (each, a “Placement”), it will notify FBR by email notice (or
other method mutually agreed to in writing by the parties) of the number of
Shares (the “Placement Shares”) to be issued, the time period during which sales
are requested to be made, any limitation on the number of Shares that may be
sold in any Trading Day (as defined below) and any minimum price below which
sales may not be made (a “Placement Notice”), the form of which is attached
hereto as Schedule 1. The Placement Notice shall originate from any of the
individuals from the Company set forth on Schedule 3 (with a copy to each of the
other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from FBR set forth on Schedule 3, as such
Schedule 3 may be amended from time to time. The Placement Notice shall be
effective immediately upon receipt by FBR unless and until (i) FBR declines to
accept the terms contained therein as a result of any suspension or limitation
of trading in the Placement Shares or in securities generally on the Exchange or
any occurrence or event that causes a material adverse change in the operation
or prospects of the Company, (ii) the entire amount of the Placement Shares have
been sold, (iii) the Company suspends or terminates the Placement Notice or (iv)
the Agreement has been terminated under the provisions of Section 12. The amount
of any discount, commission or other compensation to be paid by the Company to
FBR in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 2. It is expressly acknowledged
and agreed that neither the Company nor FBR will have any obligation whatsoever
with respect to a Placement or any Placement Shares unless and until the Company
delivers a Placement Notice to FBR and FBR does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the terms
specified therein and herein. In the event of a conflict between the terms of
this Agreement and the terms of a Placement Notice, the terms of the Placement
Notice will control.

 

 2 

 



3.            Sale of Placement Shares by FBR. Subject to the terms and
conditions herein set forth, upon the Company’s issuance of a Placement Notice,
and unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, FBR will use its commercially reasonable efforts consistent with its
normal trading and sales practices and applicable state and federal laws, rules
and regulations and the rules of the NASDAQ Global Select Market (the
“Exchange”) to sell such Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice. FBR will
provide written confirmation to the Company no later than the opening of the
Trading Day immediately following the Trading Day on which it has made sales of
Placement Shares hereunder setting forth the number of Placement Shares sold on
such day, the compensation payable by the Company to FBR pursuant to Section 2
with respect to such sales, and the Net Proceeds (as defined below) payable to
the Company. FBR may only sell Placement Shares by methods permitted by law
deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act, including without limitation sales made directly on the
Exchange, on any other existing trading market for the Common Stock or to or
through a market maker (each an “At The Market Offering”). The Company
acknowledges and agrees that (i) there can be no assurance that FBR will be
successful in selling Placement Shares, and (ii) FBR will incur no liability or
obligation to the Company or any other person or entity, in each case for
failure to sell Placement Shares, if it does not sell Placement Shares for any
reason other than a failure by FBR to use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable law and
regulations to sell such Placement Shares as required under this Agreement. For
the purposes hereof, “Trading Day” means any day on which Common Stock is
purchased and sold on the principal market on which the Common Stock is listed
or quoted.

 

4.            Suspension of Sales. The Company or FBR may, upon notice to the
other party in writing (including by a single email correspondence to all of the
individuals of the other party set forth on Schedule 3, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 3), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair any party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. Each of the parties agrees that
no such notice under this Section 4 shall be effective against the other unless
it is made to one of the individuals named on Schedule 3 hereto, as such
Schedule may be amended from time to time.

 

5.            Settlement. 

 

(a)             Settlement of Placement Shares. Unless otherwise specified in
the applicable Placement Notice, settlement for sales of Placement Shares will
occur on the third (3rd) Trading Day (or such earlier day as is industry
practice for regular-way trading) (each, a “Settlement Date”). The amount of
proceeds to be delivered to the Company on a Settlement Date against receipt of
the Placement Shares sold (the “Net Proceeds”) will be equal to the aggregate
sales price received by FBR at which such Placement Shares were sold, after
deduction for (i) FBR’s commission, discount or other compensation for such
sales payable by the Company pursuant to Section 2 hereof and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.

 

 3 

 



(b)             Delivery of Placement Shares. On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by crediting FBR’s or its designee’s (provided
FBR shall have given the Company written notice of such designee at least one
Trading Day prior to the Settlement Date) account at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System (“DWAC”) or by
such other means of delivery as may be mutually agreed upon by the parties
hereto which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form. On each Settlement Date, FBR will deliver the
related Net Proceeds in same day funds to an account designated by the Company
on, or prior to, the Settlement Date. FBR will be responsible for obtaining DWAC
instructions or instructions for delivery by other means with regard to the
transfer of Placement Shares being sold. The Company agrees that if the Company,
or its transfer agent (if applicable), defaults in its obligation to deliver
Placement Shares on a Settlement Date, the Company agrees that in addition to
and in no way limiting the rights and obligations set forth in Section 10(a)
(Indemnification and Contribution) hereto, it will hold FBR harmless against any
loss, claim, damage, or expense (including reasonable legal fees and expenses),
as incurred, arising out of or in connection with such default by the Company.

 

6.            Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with, FBR that as of the date of this
Agreement, as of each Representation Date, unless such representation, warranty
or agreement specifies a different time, as the case may be, and except as may
be disclosed in the Registration Statement, the Prospectus or a Disclosure
Schedule delivered in connection therewith:

 

(a)              Registration Statement and Prospectus. The Company and,
assuming no act or omission on the part of FBR that would make such statement
untrue, the transactions contemplated by this Agreement meet the requirements
for and comply with the conditions for the use of Form S-3 under the Securities
Act. The Registration Statement has been filed with the Commission and has been
declared effective under the Securities Act. The Prospectus names FBR as the
agent in the section entitled “Plan of Distribution.” The Company has not
received, and has no notice of, any order of the Commission preventing or
suspending the use of the Registration Statement, or threatening or instituting
proceedings for that purpose. The Registration Statement and the offer and sale
of Placement Shares as contemplated hereby meet the requirements of Rule 415
under the Securities Act and comply in all material respects with said Rule. Any
statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement have been so described, or will be filed
within the timeframe required by the Securities Act and Exchange Act, as
applicable. Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or are available through EDGAR, to FBR and its counsel. The
Company has not distributed and, prior to the later to occur of each Settlement
Date and completion of the distribution of the Placement Shares, will not
distribute any offering material in connection with the offering or sale of the
Placement Shares other than the Registration Statement and the Prospectus and
any Issuer Free Writing Prospectus (as defined below) to which FBR has
consented. The Common Stock is currently listed on the Exchange under the
trading symbol “NVAX”. Except as disclosed in the Registration Statement, the
Company has not, in the 12 months preceding the date hereof, received notice
from the Exchange to the effect that the Company is not in compliance with the
listing or maintenance requirements. The Company has no reason to believe that
it will not in the foreseeable future continue to be in compliance with all such
listing and maintenance requirements.

 

 4 

 



(b)             No Misstatement or Omission. The Registration Statement, at the
time it became effective, and the Prospectus, and any amendment or supplement
thereto, on the date of such Prospectus or amendment or supplement, conformed or
will conform in all material respects with the requirements of the Securities
Act. At each Settlement Date, the Registration Statement and the Prospectus, as
of such date, will conform in all material respects with the requirements of the
Securities Act. The Registration Statement, when it became or becomes effective,
did not, or will not, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus and any amendment or
supplement thereto, on the date thereof, at each Representation Date and at each
time of sale of any Placement Shares pursuant to this Agreement, did not or will
not include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading. The documents incorporated by
reference in the Prospectus or any prospectus supplement did not, and any
further documents filed and incorporated by reference therein will not, when
filed with the Commission, contain an untrue statement of a material fact or
omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in light of the circumstances
under which they were made, not misleading. The foregoing shall not apply to
statements in, or omissions from, any such document made in reliance upon, and
in conformity with, information furnished to the Company by FBR specifically for
use in the preparation thereof.

 

(c)             Conformity of Incorporated Documents with Securities Act and
Exchange Act. The Incorporated Documents, when such documents were or are filed
with the Commission under the Exchange Act conformed or will conform in all
material aspects with the requirements of the Exchange Act.

 

(d)             Form S-3 Eligibility. As of the close of trading on the Exchange
on the Trading Day immediately prior to the date of this Agreement and the
Trading Day immediately prior to the date of each Placement Notice the Company
satisfies the eligibility requirements for use of Form S-3.

 

(e)             Financial Statements. The financial statements (including the
related notes thereto) of the Company and its consolidated subsidiaries included
or incorporated by reference in the Registration Statement and the Prospectus
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly, in all
material respects, the financial position of the Company and its consolidated
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis
throughout the periods covered thereby, and any supporting schedules included or
incorporated by reference in the Registration Statement present fairly, in all
material respects, the information required to be stated therein; and the other
financial information included or incorporated by reference in the Registration
Statement and the Prospectus has been derived from the accounting records of the
Company and its consolidated subsidiaries and presents fairly, in all material
respects, the information shown thereby.

 

 5 

 





(f)              No Material Adverse Change. Since the date of the most recent
financial statements of the Company included or incorporated by reference in the
Registration Statement and the Prospectus, (i) there has not been any material
change in the capital stock (other than the issuance of shares of Common Stock
upon exercise of stock options and warrants described as outstanding in, and the
grant of options and awards under existing equity incentive plans described in
or incorporated by reference in, the Registration Statement and the Prospectus),
short-term debt or long-term debt of the Company or any of its subsidiaries, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock, or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement (whether or not in
the ordinary course of business) that is material to the Company and its
subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its subsidiaries taken as a
whole; and (iii) neither the Company nor any of its subsidiaries has sustained
any loss or interference with its business that is material to the Company and
its subsidiaries taken as a whole and that is either from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case as otherwise
disclosed in the Registration Statement and the Prospectus.

 

(g)             Organization and Good Standing. The Company and each of its
subsidiaries have been duly organized and are validly existing and in good
standing (where such concept is recognized) under the laws of their respective
jurisdictions of organization, are duly qualified to do business and are in good
standing in each jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified or in good standing or have such
power or authority would not, individually or in the aggregate, have a material
adverse effect on the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole or on the performance by the Company of its
obligations under this Agreement (a “Material Adverse Effect”). The subsidiaries
listed in Schedule 4 to this Agreement are the only significant subsidiaries of
the Company.

 

(h)             Capitalization. The Company has an authorized capitalization as
set forth in the Registration Statement and the Prospectus under the heading
“Description of Our Capital Stock - General”; all the outstanding shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable and are not subject to any pre-emptive or
similar rights; except as described in or expressly contemplated by the
Prospectus, there are no outstanding rights (including, without limitation,
pre-emptive rights), warrants or options to acquire, or instruments convertible
into or exchangeable for, any shares of capital stock or other equity interest
in the Company or any of its subsidiaries, or any contract, commitment,
agreement, understanding or arrangement of any kind relating to the issuance of
any capital stock of the Company or any such subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options; the capital
stock of the Company conforms in all material respects to the description
thereof contained in the Registration Statement and the Prospectus; and all the
outstanding shares of capital stock or other equity interests of each subsidiary
owned, directly or indirectly, by the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party.

 

 6 

 



(i)              Stock Options. With respect to the stock options (the “Stock
Options”) granted pursuant to the stock-based compensation plans of the Company
and its subsidiaries (the “Company Stock Plans”), (i) each Stock Option intended
to qualify as an “incentive stock option” under Section 422 of the Code so
qualifies, (ii) each grant of a Stock Option was duly authorized no later than
the date on which the grant of such Stock Option was by its terms to be
effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements, including the rules of the Nasdaq Global
Select Market and any other exchange on which Company securities are traded, and
(iv) each such grant was properly accounted for in accordance with GAAP in the
financial statements (including the related notes) of the Company and disclosed
in the Company's filings with the Commission in accordance with the Exchange Act
and all other applicable laws. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company of granting, Stock
Options prior to, or otherwise coordinating the grant of Stock Options with, the
release or other public announcement of material information regarding the
Company or its subsidiaries or their results of operations or prospects.

 

(j)              Due Authorization. The Company has the requisite right, power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by it of this Agreement and the
consummation by it of the transactions contemplated hereby have been duly and
validly taken.

 

(k)             Sales Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

 

(l)              The Shares. The Shares to be issued and sold by the Company
hereunder have been duly authorized and, when issued and delivered and paid for
as provided herein, will be duly and validly issued, will be fully paid and
nonassessable and will conform to the descriptions thereof in the Registration
Statement and the Prospectus; and the issuance of the Shares is not subject to
any preemptive or similar rights.

 

 7 

 



(m)             No Violation or Default. Neither the Company nor any of its
subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(n)             No Conflicts. The execution, delivery and performance by the
Company of this Agreement, the issuance and sale of the Shares and the
consummation of the transactions contemplated by this Agreement or the
Prospectus will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or by-laws or similar organizational documents
of the Company or any of its subsidiaries or (iii) result in the violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation, default,
lien, charge or encumbrance that would not, individually or in the aggregate,
have a Material Adverse Effect.

 

(o)             No Consents Required. No consent, approval, authorization,
order, license, registration or qualification of or with any court or arbitrator
or governmental or regulatory authority is required for the execution, delivery
and performance by the Company of this Agreement, the issuance and sale of the
Shares and the consummation of the transactions contemplated by this Agreement,
except for (i) the registration of the Shares under the Securities Act, (ii)
such consents, approvals, authorizations, orders and registrations or
qualifications as may be required by the Financial Industry Regulatory
Authority, Inc. (“FINRA”) and under applicable state securities laws in
connection with the purchase and distribution of the Shares by FBR and (iii)
where the failure to obtain or make such consents, approvals, authorizations,
orders, licenses and registrations or qualifications would not, individually or
in the aggregate, materially and adversely affect the ability of the Company to
perform its obligations under this Agreement or have a Material Adverse Effect.

 

(p)             Legal Proceedings. There are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect; no such investigations, actions, suits or proceedings are threatened or,
to the knowledge of the Company, contemplated by any governmental or regulatory
authority or threatened by others; and (i) there are no current or pending
legal, governmental or regulatory actions, suits or proceedings that are
required under the Securities Act to be described in the Registration Statement
or the Prospectus that are not so described in the Registration Statement and
the Prospectus and (ii) there are no statutes, regulations or contracts or other
documents that are required under the Securities Act to be filed as exhibits to
the Registration Statement or described in the Registration Statement or the
Prospectus that are not so filed as exhibits to the Registration Statement or
described in the Registration Statement and the Prospectus.

 

 8 

 



(q)             Independent Accountants. Ernst & Young LLP, who have been
retained as the Company’s independent registered accounting firm beginning with
the fiscal year ending December 31, 2014 and Grant Thornton LLP, who have
certified certain financial statements of the Company and its subsidiaries prior
to such fiscal year, is each an independent registered public accounting firm
with respect to the Company and its subsidiaries within the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act.

 

(r)              Title to Real and Personal Property. The Company and its
subsidiaries own or have valid rights to lease or otherwise use, all items of
real and personal property that are material to the respective businesses of the
Company and its subsidiaries, in each case free and clear of all liens,
encumbrances, claims and defects and imperfections of title except those that
(i) do not materially interfere with the use made and proposed to be made of
such property by the Company and its subsidiaries, (ii) are described in the
Registration Statement and the Prospectus or (iii) could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(s)             Title to Intellectual Property. The Company owns, possesses, or
can acquire on reasonable terms, all Intellectual Property necessary for the
conduct of the Company’s business as now conducted or as described in the
Registration Statement and the Prospectus to be conducted, except as such
failure to own, possess, or acquire such rights would not result in a Material
Adverse Effect. Furthermore, (A) to the knowledge of the Company, there is no
infringement, misappropriation or violation by third parties of any such
Intellectual Property, except as such infringement, misappropriation or
violation would not result in a Material Adverse Effect; (B) there is no pending
or, to the knowledge of the Company, threatened, action, suit, proceeding or
claim by others, for which the Company has been served or notified, challenging
the Company’s rights in or to any such Intellectual Property, and the Company is
unaware of any facts which would form a reasonable basis for any such claim; (C)
the Intellectual Property owned by the Company, and to the knowledge of the
Company, the Intellectual Property licensed to the Company has not been adjudged
invalid or unenforceable, in whole or in part, and there is no pending or
threatened action, suit, proceeding or claim by others, for which the Company
has been served or notified, challenging the validity or scope of any such
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (D) there is no pending or threatened
action, suit, proceeding or claim by others, for which the Company has been
served or notified, that the Company infringes, misappropriates or otherwise
violates any Intellectual Property or other proprietary rights of others, the
Company has not received any written notice of such claim and the Company is
unaware of any other fact which would form a reasonable basis for any such
claim; and (E) to the Company’s knowledge, no employee of the Company is in or
has ever been in violation of any term of any employment contract, patent
disclosure agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with the Company or actions undertaken by the employee
while employed with the Company, except as such violation would not result in a
Material Adverse Effect. “Intellectual Property” shall mean all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, domain names,
technology, know-how and other intellectual property.

 

 9 

 



(t)              No Undisclosed Relationships. No relationship, direct or
indirect, exists between or among the Company or any of its subsidiaries, on the
one hand, and the directors, officers, stockholders, customers or suppliers of
the Company or any of its subsidiaries, on the other, that is required by the
Securities Act to be described in the Registration Statement and the Prospectus
and that is not so described in such documents.

 

(u)            Underwriter Agreements. The Company is not a party to any
agreement with an agent or underwriter for any other “at the market” or
continuous equity transaction.

 

(v)             Investment Company Act. The Company is not and, after giving
effect to the offering and sale of the Shares and the application of the
proceeds thereof as described in the Registration Statement and the Prospectus,
will not be required to register as an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Investment Company Act”).

 

(w)            Taxes. The Company and its subsidiaries have paid all federal,
state, local and foreign taxes and filed all tax returns required to be paid or
filed through the date hereof, except those being contested in good faith and
for which reserves in accordance with GAAP have been provided and except as
would not reasonably be expected to have a Material Adverse Effect; and except
as otherwise disclosed in the Registration Statement and the Prospectus or as
would not reasonably be expected to have a Material Adverse Effect, there is no
tax deficiency that has been, or would reasonably be expected to be, asserted
against the Company or any of its subsidiaries or any of their respective
properties or assets.

 

(x)              Licenses and Permits. The Company holds, and is operating in
compliance in all material respects with, all franchises, grants,
authorizations, licenses, permits, easements, consents, certificates and orders
of any governmental authority or self-regulatory body (including, without
limitation, those administered by the Food and Drug Administration of the U.S.
Department of Health and Human Services (the “FDA”) or by any foreign, federal,
state or local governmental or regulatory authority performing functions similar
to those performed by the FDA) required for the conduct of its business as
currently conducted and as contemplated in the Prospectus; and all such
franchises, grants, authorizations, licenses, permits, easements, consents,
certifications and orders are valid and in full force and effect, except as
would not have a Material Adverse Effect; and the Company has not received
notice of any revocation or modification of any such franchise, grant,
authorization, license, permit, easement, consent, certification or order or has
reason to believe that any such franchise, grant, authorization, license,
permit, easement, consent, certification or order will not be renewed in the
ordinary course, except such revocations, modifications and non-renewals as
would not have a Material Adverse Effect; and the Company is in compliance in
all material respects with all applicable federal, state, local and foreign
laws, regulations, orders and decrees.

 

 10 

 



(y)             Clinical Trials. The clinical trials conducted by or on behalf
of or sponsored by the Company or in which the Company or its product candidates
have participated that are described in the Prospectus or the results of which
are referred to in the Prospectus were and, if still pending, are being
conducted in all material respects in accordance with medical and scientific
research procedures that the Company reasonably believes are appropriate. The
descriptions in the Prospectus of the results of such clinical trials are
accurate and fairly present the data derived from such clinical trials, and the
Company has no knowledge of any studies or tests performed by or on behalf of
the Company the results of which are materially inconsistent with or otherwise
materially call into question the results described or referred to in the
Prospectus. Except to the extent disclosed in the Prospectus, the Company has
not received any notices or other correspondence from the FDA or any other
governmental agency requiring the termination, suspension or material
modification of any clinical trials that are described in the Prospectus or the
results of which are referred to in the Prospectus.

 

(z)              No Labor Disputes. No labor disturbance by or dispute with
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company, is contemplated or threatened, and the Company is not aware of
any existing or imminent labor disturbance by, or dispute with, the employees of
any of its or its subsidiaries’ principal suppliers, contractors or customers,
except as would not have a Material Adverse Effect.

 

(aa)            Compliance with and Liability under Environmental Laws. To the
best of its knowledge, the Company is not in violation of any statute, any rule,
regulation, decision or order of any governmental authority or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), does not own or operate any real property on which are present
contaminants in concentrations requiring clean up under any Environmental Laws,
is not liable for any costs of clean up required under Environmental Laws at any
off-site disposal site, and is not subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim would
individually or in the aggregate, have a Material Adverse Effect; and the
Company is not aware of any pending investigation that could reasonably be
expected to lead to such a claim.

 

(bb)           Compliance with ERISA. No “prohibited transaction” (as defined in
Section 406 of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”)) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA (other than
events with respect to which the thirty (30)-day notice requirement under
Section 4043 of ERISA has been waived) has occurred or could reasonably be
expected to occur with respect to any employee benefit plan of the Company or
any of its subsidiaries which could, singly or in the aggregate, have a Material
Adverse Effect. Each employee benefit plan of the Company or any of its
subsidiaries is in compliance in all material respects with applicable law,
including ERISA and the Code. The Company and its subsidiaries have not incurred
and could not reasonably be expected to incur liability under Title IV of ERISA
with respect to the termination of, or withdrawal from, any pension plan (as
defined in ERISA). Each pension plan for which the Company or any of its
subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified, and nothing has occurred, whether by
action or by failure to act, which could, singly or in the aggregate, reasonably
be expected to cause the loss of such qualification.

 

 11 

 

 

(cc)           Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that complies with the requirements of the
Exchange Act and that has been designed to ensure that information required to
be disclosed by the Company in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

 

(dd)           Accounting Controls. The Company maintains a system of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that complies with the requirements of the Exchange Act and have been
designed by, or under the supervision of, its principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including, but not limited to,
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences and (v) interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Registration
Statement fairly presents the information called for in all material respects
and is prepared in accordance with the Commission’s rules and guidelines
applicable thereto. Except as disclosed in the Registration Statement and the
Prospectus, there are no material weaknesses in the Company’s internal controls.
The Company’s auditors and the Audit Committee of the Board of Directors of the
Company have been advised of: (i) all significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting which have adversely affected or are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information; and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls over financial reporting.

 

(ee)            eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

 12 

 

 

(ff)            Insurance. The Company and its subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as are adequate to protect the Company and
its subsidiaries and their respective businesses; and neither the Company nor
any of its subsidiaries has (i) received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

 

(gg)           No Unlawful Payments. Neither the Company nor any of its
subsidiaries nor to the knowledge of the Company, any director, officer, agent,
affiliate, employee or other person associated with or acting on behalf of the
Company or any of its subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom or any other applicable anti-bribery
or anti-corruption law; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company and its subsidiaries have
instituted, maintain and enforce, and will continue to maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

 

(hh)           Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all jurisdictions where
the Company or any of its subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

 13 

 

 

(ii)             No Conflicts with Sanctions Laws. Neither the Company nor any
of its subsidiaries nor to the knowledge of the Company, any director, officer,
agent, affiliate, employee or other person associated with or acting on behalf
of the Company or any of its subsidiaries is currently the subject or the target
of any sanctions administered or enforced by the U.S. government, (including,
without limitation, the Office of Foreign Assets Control of the U.S. Department
of the Treasury (“OFAC”) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company, any of its subsidiaries located, organized or
resident in a country or territory that is the subject or target of Sanctions,
including, without limitation, the Crimea region of Ukraine, Cuba, Iran, North
Korea, Sudan and Syria (each, a “Sanctioned Country”); and the Company will not
directly or indirectly use the proceeds of the offering of the Shares hereunder,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, (ii) to fund or facilitate
any activities of or business in any Sanctioned Country or (iii) in any other
manner that will result in a violation by any person (including any person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions. For the past five years, the Company and its
subsidiaries have not knowingly engaged in and are not now knowingly engaged in
any dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country.

 

(jj)             No Restrictions on Subsidiaries. No subsidiary of the Company
is currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company.

 

(kk)           No Broker’s Fees. Neither the Company nor any of its subsidiaries
is a party to any contract, agreement or understanding with any person (other
than this Agreement) that would give rise to a valid claim against the Company
or any of its subsidiaries or FBR for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Shares.

 

(ll)             No Registration Rights. Except those rights that have been
waived or satisfied, no person has the right to require the Company or any of
its subsidiaries to register any securities for sale under the Securities Act by
reason of the filing of the Registration Statement with the Commission or the
issuance and sale of the Shares.

 

(mm)         No Stabilization. The Company has not taken, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Shares.

 

(nn)          Margin Rules. The application of the proceeds received by the
Company from the issuance, sale and delivery of the Shares as described in the
Registration Statement and the Prospectus will not violate Regulation T, U or X
of the Board of Governors of the Federal Reserve System or any other regulation
of such Board of Governors.

 

(oo)          Forward-Looking Statements. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included in the Registration Statement or the Prospectus has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

 

 14 

 

  

(pp)          Statistical and Market Data. Nothing has come to the attention of
the Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in the Registration
Statement and the Prospectus is not based on or derived from sources that are
reliable and accurate in all material respects.

 

(qq)          Sarbanes-Oxley Act. There is and has been no failure on the part
of the Company or, to the knowledge of the Company, any of the Company’s
directors or officers, in their capacities as such, to comply with any
applicable provision of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 related to loans and Sections 302 and 906 related
to certifications.

 

(rr)            Status under the Securities Act. At the time of filing the
Registration Statement and any post-effective amendment thereto, at the earliest
time thereafter that the Company or any offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) under the Securities Act) of the
Shares and at the date hereof, the Company was not and is not an “ineligible
issuer,” and is a well-known seasoned issuer, in each case as defined in Rule
405 under the Securities Act. The Company has paid the registration fee for this
offering pursuant to Rule 456(b)(1) under the Securities Act or will pay such
fee within the time period required by such rule (without giving effect to the
proviso therein) and in any event prior to the Closing Date.

 

(ss)           No Ratings. There are no debt securities or preferred stock
issued or guaranteed by the Company or any of its subsidiaries that are rated by
a “nationally recognized statistical rating organization”, as such term is
defined in Section 3(a)(62) of the Exchange Act.

 



7.            Covenants of the Company. The Company covenants and agrees with
FBR that:

 

(a)             Registration Statement Amendments. After the date of this
Agreement and during any period in which a Prospectus relating to any Placement
Shares is required to be delivered by FBR under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”), (i) the Company will
notify FBR promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference or
amendments not related to any Placement, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus,
other than documents incorporated by reference, has been filed and of any
request by the Commission for any amendment or supplement to the Registration
Statement or Prospectus related to any Placement or for additional information
related to any Placement, (ii) the Company will prepare and file with the
Commission, promptly upon FBR’s request, any amendments or supplements to the
Registration Statement or Prospectus that, in FBR’s reasonable opinion, may be
necessary or advisable in connection with the distribution of the Placement
Shares by FBR (provided, however, that the failure of FBR to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect FBR’s right to rely on the representations and warranties made by the
Company in this Agreement and provided, further, that the only remedy FBR shall
have with respect to the failure to make such filing shall be to cease making
sales under this Agreement until such amendment or supplement is filed); (iii)
the Company will not file any amendment or supplement to the Registration
Statement or Prospectus relating to the Placement Shares unless a copy thereof
has been submitted to FBR within a reasonable period of time before the filing
and FBR has not reasonably objected thereto (provided, however, (A) that the
failure of FBR to make such objection shall not relieve the Company of any
obligation or liability hereunder, or affect FBR’s right to rely on the
representations and warranties made by the Company in this Agreement and (B)
that the Company has no obligation to provide FBR any advance copy of such
filing or to provide FBR an opportunity to object to such filing if such filing
does not name FBR or does not relate to the transactions contemplated hereunder;
provided, further, that the only remedy FBR shall have with respect to the
failure by the Company to obtain such consent shall be to cease making sales
under this Agreement) and the Company will furnish to FBR at the time of filing
thereof a copy of any document that upon filing is deemed to be incorporated by
reference into the Registration Statement or Prospectus, except for those
documents available via EDGAR; and (iv) the Company will cause each amendment or
supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act or, in
the case of any document to be incorporated therein by reference, to be filed
with the Commission as required pursuant to the Exchange Act, within the time
period prescribed (the determination to file or not file any amendment or
supplement with the Commission under this Section 7(a), based on the Company’s
reasonable opinion or reasonable objections, shall be made exclusively by the
Company).

 



 15 

 





(b)            Notice of Commission Stop Orders. The Company will advise FBR,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose. The
Company will advise FBR promptly after it receives any request by the Commission
for any additional information related to the offering of the Placement Shares.

 

(c)             Delivery of Prospectus; Subsequent Changes. During the
Prospectus Delivery Period, the Company will use its commercially reasonable
efforts to comply with all requirements imposed upon it by each of the
Securities Act and Exchange Act, as from time to time in force, and to file on
or before their respective due dates all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision of or under
the Exchange Act. If the Company has omitted any information from the
Registration Statement pursuant to Rule 430A under the Securities Act, it will
use its commercially reasonable efforts to comply with the provisions of and
make all requisite filings with the Commission pursuant to said Rule 430A. If
during such period any event occurs as a result of which the Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances then existing, not misleading, or if during such
period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
FBR to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance; provided, however, that the Company may
delay any such amendment or supplement, if in the judgment of the Company, it is
in the best interests of the Company to do so.

 

 16 

 





(d)            Listing of Placement Shares. During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by FBR
under the Securities Act with respect to the offer and sale of the Placement
Shares, the Company will use its commercially reasonable efforts to cause the
Placement Shares to be listed on the Exchange and to qualify the Placement
Shares for sale under the securities laws of such jurisdictions as FBR
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Placement Shares; provided, however, that
the Company shall not be required in connection therewith to qualify as a
foreign corporation or dealer in securities or file a general consent to service
of process in any jurisdiction.

 

(e)            Delivery of Registration Statement and Prospectus. The Company
will furnish to FBR and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as FBR may
from time to time reasonably request and, at FBR’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to FBR to the
extent such document is available on EDGAR.

 

(f)             Earnings Statement. The Company will make generally available to
its security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

 

(g)            Expenses. The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, in
accordance with the provisions of Section 12 hereunder, will pay all expenses
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees, (iv) the printing and
delivery to FBR of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (v) the fees and expenses incurred in connection
with the listing or qualification of the Placement Shares for trading on the
Exchange, (vi) filing fees and expenses, if any, of the Commission and the FINRA
Corporate Finance Department. FBR will pay all expenses incident to the
performance of its obligations hereunder.

 

 17 

 



(h)            Use of Proceeds. The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”

 

(i)             Notice of Other Sales. Without first providing prior written
notice to FBR, the Company will not, directly or indirectly, offer to sell,
sell, contract to sell, grant any option to sell or otherwise dispose of any
shares of Common Stock (other than the Placement Shares offered pursuant to this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock during the period
beginning on the fifth (5th) Trading Day immediately prior to the date on which
any Placement Notice is delivered to FBR hereunder and ending on the fifth (5th)
Trading Day immediately following the Settlement Date with respect to Placement
Shares sold pursuant to such Placement Notice (or, if the Placement Notice has
been terminated or suspended prior to the sale of all Placement Shares covered
by a Placement Notice, the date of such suspension or termination); and will not
directly or indirectly in any other “at-the-market” or continuous equity
transaction offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any shares of Common Stock (other than the Placement Shares
offered pursuant to the provisions of this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock prior to the earlier of the termination of this Agreement
and the thirtieth (30th) day immediately following the Settlement Date with
respect to Placement Shares sold pursuant to such Placement Notice; provided,
however, that such restrictions will not be required in connection with the
Company’s issuance or sale of (i) Common Stock, options to purchase shares of
Common Stock or Common Stock issuable upon the exercise of options, pursuant to
any employee or director stock option or benefits plan, stock ownership plan or
dividend reinvestment plan (but not shares subject to a waiver to exceed plan
limits in its dividend reinvestment plan) of the Company whether now in effect
or hereafter implemented, and (ii) Common Stock issuable upon conversion of
securities or the exercise of warrants, options or other rights in effect or
outstanding, and disclosed in filings by the Company available on EDGAR or
otherwise in writing to FBR or issuances pursuant to consulting arrangements or
service provider arrangements the primary purpose of which is not to raise
capital.

 

(j)             Change of Circumstances. The Company will, at any time during
the pendency of a Placement Notice advise FBR promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document required to be provided to FBR pursuant to this Agreement.

 

(k)             Due Diligence Cooperation. The Company will cooperate with any
reasonable due diligence review conducted by FBR or its representatives in
connection with the transactions contemplated hereby, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours and at the Company’s principal
offices, as FBR may reasonably request.

 

(l)              Required Filings Relating to Placement of Placement Shares. The
Company agrees that on such dates as the Securities Act shall require, the
Company will file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth the amount of Placement Shares to be sold through FBR and the compensation
payable by the Company to FBR with respect to such Placement Shares.



 18 

 



(m)            Representation Dates; Certificate. During the term of this
Agreement, on the date of the first Placement Notice given hereunder and within
7 days of each time the Company (i) amends or supplements the Registration
Statement or the Prospectus relating to the Placement Shares (other than a
prospectus supplement relating solely to an offering of securities other than
the Placement Shares) by means of a post-effective amendment, sticker, or
supplement but not by means of incorporation of documents by reference into the
Registration Statement or the Prospectus relating to the Placement Shares; (ii)
files an annual report on Form 10-K under the Exchange Act (including any Form
10-K/A containing amended financial information or a material amendment to a
previously filed Form 10-K); (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a current report on Form 8-K containing
amended financial information (other than an earnings release, to “furnish”
information pursuant to Items 2.02 or 7.01 of Form 8-K or to provide disclosure
pursuant to Item 8.01 of Form 8-K relating to the reclassification of certain
properties as discontinued operations in accordance with FASB Accounting
Standards Codification No. 360) under the Exchange Act (each date of filing of
one or more of the documents referred to in clauses (i) through (iv) shall be a
“Representation Date”). The Company shall furnish FBR with a certificate, in the
form attached hereto as Exhibit 7(m). The requirement to provide a certificate
under this Section 7(m) shall be waived for any Representation Date occurring at
a time at which no Placement Notice is pending, which waiver shall continue
until the earlier to occur of the date the Company next delivers a Placement
Notice hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K. Notwithstanding the foregoing,
if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
FBR with a certificate under this Section 7(m), then before the Company delivers
the Placement Notice or FBR sells any Placement Shares, the Company shall
provide FBR with a certificate, in the form attached hereto as Exhibit 7(m),
dated the date of the Placement Notice.

 

(n)             Legal Opinion. The Company shall, within ten days following the
date of this Agreement (but, in no event, later than the date of the initial
Placement Notice given hereunder), cause to be furnished to FBR a written
opinion of Ropes & Gray LLP (“Company Counsel”), in form and substance
reasonably satisfactory to FBR. Thereafter, within ten days of the filing by the
Company of an annual report on Form 10-K under the Exchange Act, the Company
shall cause to be furnished to FBR a negative assurance letter of Company
Counsel, in form and substance reasonably satisfactory to FBR, modified, as
necessary, to relate to the Registration Statement and the Prospectus as then
amended or supplemented.

 

(o)             Comfort Letter. The Company shall, within ten (10) days
following the date of this Agreement (but, in no event, later than the date of
the initial Placement Notice given hereunder) and thereafter within ten days of
the filing by the Company of an annual report on Form 10-K under the Exchange
Act the Company shall cause its independent accountants to furnish to FBR a
letter, dated as of such date, confirming that they are independent accountants
within the meaning of the Securities Act and the Exchange Act and the respective
applicable published rules and regulations thereunder, including without
limitation the rules of the Public Company Accounting Oversight Board and Rule
2-01 of Regulation S-X (the “Comfort Letter”); provided, that if requested by
FBR, the Company shall cause a Comfort Letter to be furnished to FBR within ten
Trading Days of the date of occurrence of any material transaction or event that
would affect the Company’s financial statements, including the restatement of
the Company’s financial statements. The Comfort Letter from the Company’s
independent public accounting firm shall be in a form and substance satisfactory
to FBR, (i) confirming that they are an independent public accounting firm
within the meaning of the Securities Act and the PCAOB, (ii) stating, as of such
date, the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

  

 19 

 



(p)             Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or would
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) sell, bid for, or purchase Common Stock in violation of
Regulation M, or pay anyone any compensation for soliciting purchases of the
Placement Shares other than FBR.

 

(q)             Investment Company Act. The Company will conduct its affairs in
such a manner so as to reasonably ensure that it will not be or become, at any
time prior to the termination of this Agreement, an “investment company,” as
such term is defined in the Investment Company Act, assuming no change in the
Commission’s current interpretation as to entities that are not considered an
investment company.

 

(r)              No Offer to Sell. Other than an Issuer Free Writing Prospectus
approved in advance by the Company and FBR in its capacity as agent hereunder,
neither FBR nor the Company (including its agents and representatives, other
than FBR in its capacity as such) will directly or indirectly, make, use,
prepare, authorize, approve or refer to any Issuer Free Writing Prospectus
relating to the Placement Shares to be sold by FBR as agent hereunder.

 

8.            Covenants of FBR. FBR covenants and agrees that it is duly
registered as a broker-dealer under FINRA, the Exchange Act and the applicable
statutes and regulations of each state in which the Shares will be offered and
sold, except such states in which FBR is exempt from registration or such
registration is not otherwise required. FBR shall continue, for the term of this
Agreement, to be duly registered as a broker-dealer under FINRA, the Exchange
Act and the applicable statutes and regulations of each state in which the
Shares will be offered and sold, except such states in which FBR is exempt from
registration or such registration is not otherwise required, during the term of
this Agreement.

 

9.            Conditions to FBR’s Obligations. The obligations of FBR hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by FBR of a due diligence review satisfactory to FBR in its
reasonable judgment, and to the continuing satisfaction (or waiver by FBR in its
sole discretion) of the following additional conditions:



 

 20 

 



(a)             Registration Statement Effective. The Registration Statement
shall have become effective and shall be available for the sale of all Placement
Shares contemplated to be issued by any Placement Notice.

 

(b)             No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(c)             No Misstatement or Material Omission. FBR shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in FBR’s
reasonable opinion is material, or omits to state a fact that in FBR’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

(d)             Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any Material Adverse Effect, or any development that would reasonably
be expected to cause a Material Adverse Effect, or a downgrading in or
withdrawal of the rating assigned to any of the Company’s securities (other than
asset backed securities) by any rating organization or a public announcement by
any rating organization that it has under surveillance or review its rating of
any of the Company’s securities (other than asset backed securities), the effect
of which, in the case of any such action by a rating organization described
above, in the reasonable judgment of FBR (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.



 

 21 

 



(e)             Legal Opinion. FBR shall have received the opinions of Company
Counsel required to be delivered pursuant Section 7(n) on or before the date on
which such delivery of such opinions are required pursuant to Section 7(n).

 

(f)             Comfort Letter. FBR shall have received the Comfort Letter
required to be delivered pursuant Section 7(o) on or before the date on which
such delivery of such Comfort Letter is required pursuant to Section 7(o).

 

(g)            Representation Certificate. FBR shall have received the
certificate required to be delivered pursuant to Section 7(m) on or before the
date on which delivery of such certificate is required pursuant to Section 7(m).

 

(h)            Secretary’s Certificate. On or prior to the first Representation
Date, FBR shall have received a certificate, signed on behalf of the Company by
its corporate secretary, in form and substance satisfactory to FBR and its
counsel.

 

(i)             No Suspension. Trading in the Common Stock shall not have been
suspended on the Exchange.

 

(j)             Other Materials. On each date on which the Company is required
to deliver a certificate pursuant to Section 7(m), the Company shall use its
commercially reasonable efforts to furnish to FBR such appropriate further
information, certificates and documents as FBR may reasonably request and as are
usually and customarily furnished pursuant to a securities offering. All such
opinions, certificates, letters and other documents will be in compliance with
the provisions hereof. The Company will furnish FBR with such conformed copies
of such opinions, certificates, letters and other documents as FBR shall
reasonably request.

 

(k)            Securities Act Filings Made. All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.

 

(l)             Approval for Listing. The Company shall have filed a notice of
listing of additional shares with the Exchange for the Placement Shares at, or
prior to, the issuance of any Placement Notice.

 

10.          Indemnification and Contribution.

 

(a)            Company Indemnification. The Company agrees to indemnify and hold
harmless FBR, the directors, officers, partners, employees and agents of FBR and
each person, if any, who (i) controls FBR within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by
or is under common control with FBR (a “FBR Affiliate”) from and against any and
all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 10(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which FBR, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus, or in
any Issuer Free Writing Prospectus, (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it not misleading; provided, however, that
this indemnity agreement shall not apply to the extent that such loss, claim,
liability, expense or damage arises from the sale of the Placement Shares
pursuant to this Agreement and is caused directly or indirectly by an untrue
statement or omission, or alleged untrue statement or omission, made in reliance
upon and in conformity with written information furnished to the Company by FBR
expressly for use therein. This indemnity agreement will be in addition to any
liability that the Company might otherwise have.



 

 22 

 



(b)            FBR Indemnification. FBR agrees to indemnify and hold harmless
the Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) from and against any and all losses, claims,
liabilities, expenses and damages (including, but not limited to, any and all
reasonable investigative, legal and other expenses incurred in connection with,
and any and all amounts paid in settlement (in accordance with Section 10(c))
of, any action, suit or proceeding between any of the indemnified parties and
any indemnifying parties or between any indemnified party and any third party,
or otherwise, or any claim asserted), as and when incurred, but only to the
extent that such loss, claim, liability, expense or damage arises from the sale
of the Placement Shares pursuant to this Agreement and is caused directly or
indirectly by an untrue statement or omission, or alleged untrue statement or
omission, made in reliance upon and in conformity with written information
furnished to the Company by FBR expressly for use therein.

 

(c)            Procedure. Any party that proposes to assert the right to be
indemnified under this Section 10 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 10, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 10 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 10 unless, and only to the extent that, such omission
results in the forfeiture or material impairment of substantive rights or
defenses by the indemnifying party. If any such action is brought against any
indemnified party and it notifies the indemnifying party of its commencement,
the indemnifying party will be entitled to participate in and, to the extent
that it elects by delivering written notice to the indemnified party promptly
after receiving notice of the commencement of the action from the indemnified
party, jointly with any other indemnifying party similarly notified, to assume
the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense.
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party, (2)
the indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it or other indemnified parties that
are different from or in addition to those available to the indemnifying party,
(3) a conflict or potential conflict exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
10 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent includes (1) an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding and (2) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of the
indemnified party.



 

 23 

 



(d)           Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 10 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or FBR, the
Company and FBR will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than FBR, such as
persons who control the Company within the meaning of the Securities Act and
Exchange Act, officers of the Company who signed the Registration Statement and
directors of the Company, who also may be liable for contribution) to which the
Company and FBR may be subject in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and FBR on
the other. The relative benefits received by the Company on the one hand and FBR
on the other hand shall be deemed to be in the same proportion as the total net
proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by FBR (before
deducting expenses) from the sale of Placement Shares on behalf of the Company.
If, but only if, the allocation provided by the foregoing sentence is not
permitted by applicable law, the allocation of contribution shall be made in
such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and FBR, on the other, with respect to the statements
or omission that resulted in such loss, claim, liability, expense or damage, or
action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or FBR, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
FBR agree that it would not be just and equitable if contributions pursuant to
this Section 10(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 10(d) shall be deemed to
include, for the purpose of this Section 10(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section
10(c) hereof. Notwithstanding the foregoing provisions of this Section 10(d),
FBR shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 10(d), any person who
controls a party to this Agreement within the meaning of the Securities Act and
Exchange Act, and any officers, directors, partners, employees or agents of FBR,
will have the same rights to contribution as that party, and each officer of the
Company who signed the Registration Statement will have the same rights to
contribution as the Company, subject in each case to the provisions hereof. Any
party entitled to contribution, promptly after receipt of notice of commencement
of any action against such party in respect of which a claim for contribution
may be made under this Section 10(d), will notify any such party or parties from
whom contribution may be sought, but the omission to so notify will not relieve
that party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 10(d) except to the extent
that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of Section
10(c) hereof, no party will be liable for contribution with respect to any
action or claim settled without its written consent if such consent is required
pursuant to Section 10(c) hereof.

 

11.          Representations and Agreements to Survive Delivery. The indemnity
and contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of FBR, any controlling
persons, or the Company (or any of their respective officers, directors or
controlling persons), (ii) delivery and acceptance of the Placement Shares and
payment therefor or (iii) any termination of this Agreement.

 



 24 

 



12.          Termination. 

 



(a)            FBR shall have the right by giving notice as hereinafter
specified at any time to terminate this Agreement if (i) any Material Adverse
Effect, or any development that has actually occurred and that is reasonably
expected to cause a Material Adverse Effect has occurred that, in the reasonable
judgment of FBR, may materially impair the ability of FBR to sell the Placement
Shares hereunder, (ii) the Company shall have failed, refused or been unable to
perform any agreement on its part to be performed hereunder; provided, however,
in the case of any failure of the Company to deliver (or cause another person to
deliver) any certification, opinion, or letter required under Sections 7(m),
7(n), or 7(o), FBR’s right to terminate shall not arise unless such failure to
deliver (or cause to be delivered) continues for more than thirty days from the
date such delivery was required; or (iii) any other condition of FBR’s
obligations hereunder is not fulfilled, or (iv), any suspension or limitation of
trading in the Placement Shares or in securities generally on the Exchange shall
have occurred. Any such termination shall be without liability of any party to
any other party except that the provisions of Section 7(g) (Expenses), Section
10 (Indemnification and Contribution), Section 11 (Representations and
Agreements to Survive Delivery), Section 17 (Applicable Law; Consent to
Jurisdiction) and Section 18 (Waiver of Jury Trial) hereof shall remain in full
force and effect notwithstanding such termination. If FBR elects to terminate
this Agreement as provided in this Section 12(a), FBR shall provide the required
notice as specified in Section 13 (Notices).

 

(b)           The Company shall have the right, by giving 10 days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 10, Section 11, Section 17 and Section 18 hereof shall remain in
full force and effect notwithstanding such termination.

 

(c)           FBR shall have the right, by giving 10 days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g), Section
10, Section 11, Section 17 and Section 18 hereof shall remain in full force and
effect notwithstanding such termination.

 

(d)           Unless earlier terminated pursuant to this Section 12, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through FBR on the terms and subject to the conditions set
forth herein; provided that the provisions of Section 7(g), Section 10, Section
11, Section 17 and Section 18 hereof shall remain in full force and effect
notwithstanding such termination.

 

(e)           This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 12(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 7(g),
Section 10, Section 11, Section 17 and Section 18 shall remain in full force and
effect.

 

(f)           Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by FBR or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

 

 25 

 



13.         Notices. All notices or other communications required or permitted
to be given by any party to any other party pursuant to the terms of this
Agreement shall be in writing, unless otherwise specified, and if sent to FBR,
shall be delivered to:

 

FBR Capital Markets & Co.

1300 North 17th Street

Suite 1400

Arlington, Virginia 22209

Attention:      Legal Department
Telephone:    (703) 312-9500

Email:           atmdesk@fbr.com

 

with a copy to:



Duane Morris LLP

One Riverfront Plaza
1037 Raymond Boulevard, Suite 1800
Newark, New Jersey 07102-5429

Attention:     Dean M. Colucci
Telephone:   (973) 424-2020
Email:           dmcolucci@duanemorris.com

 

and if to the Company, shall be delivered to:

 

Novavax, Inc.
9920 Belward Campus Drive
Rockville, MD 20850

Attention:    Barclay A. Phillips

Facsimile:    (240) 268-2115

Email:          bphillips@Novavax.com

 

with a copy to:

 

Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199-3600

Attention:    Paul M. Kinsella

Facsimile:    (617) 235-0822

Email:          paul.kinsella@ropesgray.com

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid).
For purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

 26 

 



An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a
non-electronic form (“Nonelectronic Notice”) which shall be sent to the
requesting party within ten (10) days of receipt of the written request for
Nonelectronic Notice.

 



14.          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Company and FBR and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 10 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.

 

15.          Adjustments for Stock Splits. The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any share consolidation, stock split, stock dividend,
corporate domestication or similar event effected with respect to Common Stock.

 

16.          Entire Agreement; Amendment; Severability. This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and FBR. In the event that any one or more of
the provisions contained herein, or the application thereof in any circumstance,
is held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.



 



 27 

 



17.          Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

18.          Waiver of Jury Trial. The Company and FBR each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this agreement or any transaction contemplated hereby.

 

19.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.

 

[Remainder of Page Intentionally Blank] 

 28 

 

  

If the foregoing correctly sets forth the understanding between the Company and
FBR, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and FBR.

 



Very truly yours,

 

  NOVAVAX, INC.         By: /s/ Barclay A. Phillips   Name: Barclay A. Phillips
  Title: Senior Vice President, Chief Financial Officer and Treasurer

  

ACCEPTED as of the date first-above written:





 

 

FBR CAPITAL MARKETS & CO.         By: /s/ Patrice McNicoll   Name: Patrice
McNicoll   Title: Co-Head of Capital Markets

 

 29 

 



SCHEDULE 1

 

FORM OF PLACEMENT NOTICE

 

From: Novavax, Inc.     To: FBR Capital Markets & Co.     Attention: [•]    
Subject: At Market Issuance—Placement Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Novavax, Inc. (the “Company”), and FBR Capital
Markets & Co. (“FBR”) dated January 19, 2017, the Company hereby requests that
FBR sell up to ____________ shares of the Company’s common stock, par value $.01
per share, at a minimum market price of $_______ per share, during the time
period beginning [ month, day, time ] and ending [ month, day, time ].

 

 S-1-1 

 



SCHEDULE 2



Compensation

 

The Company shall pay to FBR in cash, upon each sale of Shares pursuant to this
Agreement, an amount equal to up to 2.0% of the gross proceeds from each sale of
Placement Shares pursuant to this Agreement.

 

 2 

 

  

SCHEDULE 3

 ________________________

 

Notice Parties

________________________

 

The Company           Stanley C. Erck   serck@novavax.com       Barclay A.
Phillips   bphillips@Novavax.com       John A. Herrmann III  
jherrmann@Novavax.com       FBR           Matthew Feinberg   mfeinberg@fbr.com  
    Ryan Loforte   rloforte@fbr.com       Patrice McNicoll   pmcnicoll@fbr.com  
    Keith Pompliano   kpompliano@fbr.com      

with a copy to atmdesk@fbr.com

 

 3 

 

 

SCHEDULE 4

 ________________________

 

Subsidiaries

________________________

 

 4 

 

  

EXHIBIT 7(m)

 

Form of Representation Date Certificate

 

_________________, 20__

 

This Officer’s Certificate (this “Certificate”) is executed and delivered in
connection with Section 7(m) of the At Market Issuance Sales Agreement (the
“Agreement”), dated January 19, 2017, and entered into between Novavax, Inc.
(the “Company”) and FBR Capital Markets & Co. (“FBR”). All capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Agreement

 

The undersigned, a duly appointed and authorized officer of the Company, having
made all necessary inquiries to establish the accuracy of the statements below
and having been authorized by the Company to execute this certificate, hereby
certifies as follows:

 

1. As of the date of this Certificate, (i) the Registration Statement does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) neither the Registration Statement nor the
Prospectus contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (iii) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading.

 

2. Each of the representations and warranties of the Company contained in the
Agreement are, except for those representations and warranties that speak solely
as of a specific date, are true and correct in all material respects, as of the
date of this Certificate.

 

3. Each of the covenants required to be performed by the Company in the
Agreement on or prior to this Representation Date has been duly, timely and
fully performed in all material respects, and each condition required to be
complied with by the Company on or prior to this Representation Date or in the
Waivers has been duly, timely and fully complied with in all material respects.

 

4. No stop order suspending the effectiveness of the Registration Statement or
of any part thereof has been issued, and no proceedings for that purpose have
been instituted or are pending or threatened by any securities or other
governmental authority (including, without limitation, the Commission).

 

[SIGNATURE PAGE FOLLOWS]

 

 5 

 

  

The undersigned has executed this Officer’s Certificate as of the date first
written above.

 

  NOVAVAX, INC.         By:     Name:     Title:  

 

 6 

 

 

